DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Ikeda; Shogo et al., US 20160117140 A1].

Regarding claim 1:
	Ikea discloses:
1. An apparatus [Ikeda: Fig.1: tablet 10; ¶ 0023: “FIG. 1 is an exemplary perspective view showing an appearance of an electronic apparatus according to the embodiment. The electronic apparatus is a pen-based portable electronic apparatus capable of making handwriting inputs with a pen (stylus) or a finger, for example. The electronic apparatus can be realized as a tablet computer, a notebook personal computer, a smartphone, a PDA, etc. In the following descriptions, a case where the electronic apparatus is realized as a tablet computer 10 is assumed”], comprising: 
circuitry [Ikeda: Fig.13: e.g., CPU 101, System Controller 102, etc. ; ¶ 0094: “As shown in FIG. 13, the tablet computer 10 comprises a CPU 101, a system controller 102, a main memory 103, a graphics processing unit (GPU) 104, a BIOS-ROM 105, a nonvolatile memory 106, a wireless communication device 107, an embedded controller (EC) 108, etc”] configured to: 
acquire hand drafted input data [Ikeda: Fig.4: e.g., handwritten data 40] based on hand drafting that is input to a hand drafted input area [Ikeda: Fig.4: e.g., canvas 30A or handwriting layer 30B; ¶ 0049: “In a canvas 30A of each of the electronic apparatuses, a transparent layer (a handwriting layer) 30B which allows handwritten data to be input is provided”.]: 
 display at least a part of the hand drafted input area [Ikeda: Fig.4: e.g., canvas 30A or handwriting layer 30B] on a display screen [Ikeda: Fig.4 ¶ 0049 “On the handwriting layer 30B, handwritten data of each user is displayed”; ¶ 0050: “With respect to the electronic apparatus 10B, on the canvas 30A of electronic apparatus 10B, handwritten data 40 which has been input by hand on the canvas 30A by participant 1 with a stylus 100B is displayed”];
	 and display, on the display screen, a panoramic screen area [Ikeda: Fig.7: canvas 30A] that includes the hand drafted input data [Ikeda: Fig.7; ¶ 0083: “As described above, the size of the canvas 30A can be set to exceed a physical screen size (a resolution). Supposing that the physical screen size of the group owner (the organizer) is one page, it is assumed here that the canvas 30A virtually has an area of three pages (which are aligned horizontally). The canvas 30A is used as a share screen (a canvas area) for enabling visual communication between the apparatuses. For example, information input to any portion within the canvas 30A by the group owner (the organizer) is reflected (displayed) in the corresponding portion in the canvas 30A of each participant. Similarly, information input to any portion within the canvas 30A by a certain participant is reflected (displayed) in the corresponding portion in the canvas 30A of the group owner and the corresponding portion in the canvas 30A of each of the other participants”].

Regarding claim 2:
	Ikeda discloses:
2. The apparatus of claim 1, 
	wherein the circuitry is further configured to display a graphical representation [Ikeda: Fig.9] for switching between display of the panoramic screen area [Ikeda: Fig.7: canvas 30A] and non-display of the panoramic screen area [Ikeda: Fig. 10; ¶ 0087: “As described above, the user of each electronic apparatus can display an arbitrary area within the canvas 30A on the display by a finger gesture such as a swipe. Accordingly, as shown in FIG. 8, a display area seen by a certain user (user A) may be different from a display area seen by another user (user B). Accordingly, there may be requests from the users that they want to grasp which display areas the other users are looking at, and to conform their display area to the display areas seen by the other users. The preview function meets such requests”], and display the panoramic screen area in response to a selection of the displayed graphical representation [Ikeda: ¶ 0088: “Here, a case where the electronic apparatus 10B performs the preview function, that is, executes preview processing is assumed. Participant 1 can display a menu as shown in FIG. 9 on the touchscreen display 17 of the electronic apparatus 10B. The menu includes a preview button. The preview button is a software button for activating the preview processing for displaying the entire canvas 30A in such a way that the user can identify which part of the canvas 30A (what display area) is currently being displayed in each of the electronic apparatuses. FIG. 10 shows a flow of the preview processing executed by the electronic apparatus of each user”; ¶ 0089: “When the preview button is tapped by the user, the electronic apparatus 10B requests information regarding the current display area of all users to the electronic apparatus 10A of the group owner ((1) in FIG. 10). The information regarding the current display area is, for example, position information at an upper left end portion in the display area within the canvas 30A and position information at a lower right end portion of the same. Further, the information may include a display magnification. The electronic apparatus 10A which received this request requests information regarding the current display area to the electronic apparatus 10C of the other participant ((2) in FIG. 10)”].

Regarding claim 3:
	Ikeda discloses:
3. The apparatus of claim 1, 
	wherein the hand drafted input data includes one or more hand drafted input data items [Ikeda: Fig.11; ¶ 0091: “. Further, as shown in FIG. 11, the electronic apparatus 10B displays a preview image of the canvas 30A which is obtained by, for example, reducing the display of the entire canvas 30A on the display of the electronic apparatus 10B. As shown in FIG. 11, the electronic apparatus 10B displays frames surrounding the display areas seen by the users, respectively”], a first area is included in the at least the part of the hand drafted input area [Ikeda: Fig.11: “A”, “B” or “C”], the panoramic screen area [Ikeda: Fig.11: canvas 30A] is a second area that includes a hand drafted input data item [Ikeda: Fig.11: e.g., A, B or C], of the one or more hand drafted input data items [Ikeda: Fig.11: “A”, “B” or “C”], which is input in a portion of the hand drafted input area outside of the first area [Ikeda: Fig.11; ¶ 0091: “Further, as shown in FIG. 11, the electronic apparatus 10B displays a preview image of the canvas 30A which is obtained by, for example, reducing the display of the entire canvas 30A on the display of the electronic apparatus 10B. As shown in FIG. 11, the electronic apparatus 10B displays frames surrounding the display areas seen by the users, respectively;], and the circuitry is further configured to display, on the display screen, the second area that includes the hand drafted input data item [Ikeda: Fig.12; ¶ 0092: “Further, when the user (user B) of the electronic apparatus 10B selects, for example, the display area of the electronic apparatus 10A in the preview image of the canvas 30A by a finger gesture such as a touch or a tap, the display area displayed in the electronic apparatus 10B is changed to the display area of the electronic apparatus 10A selected in the preview image, as shown in FIG. 12. As can be seen, each user can easily conform the display area displayed in his/her own apparatus to the display areas seen by the other users (that is, easily move to the display areas seen by the other users)”].

Regarding claim 4:
	Ikeda discloses:
4. The apparatus of claim 3, 
	wherein the second area [Ikeda: Fig.11: canvas 30A] includes all of the one or more hand drafted input data items [Ikeda: Fig.11: A-C; ¶ 0091: “Further, as shown in FIG. 11, the electronic apparatus 10B displays a preview image of the canvas 30A which is obtained by, for example, reducing the display of the entire canvas 30A on the display of the electronic apparatus 10B”].

Regarding claim 5:
	Ikeda discloses:
5. The apparatus of claim 3, 
	wherein the circuitry displays the panoramic screen area [Ikeda: Fig.11: canvas 30A] in a case that the circuitry acquires the hand drafted input data item input in the portion of the hand drafted input area outside of the first area [Ikeda: Fig.12; ¶ 0092: “Further, when the user (user B) of the electronic apparatus 10B selects, for example, the display area of the electronic apparatus 10A in the preview image of the canvas 30A by a finger gesture such as a touch or a tap, the display area displayed in the electronic apparatus 10B is changed to the display area of the electronic apparatus 10A selected in the preview image, as shown in FIG. 12. As can be seen, each user can easily conform the display area displayed in his/her own apparatus to the display areas seen by the other users (that is, easily move to the display areas seen by the other users)”].

Regarding claim 6:
	Ikeda discloses:
6. The apparatus of claim 3, 
	wherein in a case that the circuitry acquires at least one hand drafted input data item [Ikeda: Fig.11: A], of the one or more hand drafted input data items [Ikeda: Fig,11: A-C], that are input outside the second area [Ikeda: Fig.11: e.g., B or C], the circuitry displays the panoramic screen area that is changed to include the at least one hand drafted input data items [Ikeda: Fig.12; ¶ 0092: “Further, when the user (user B) of the electronic apparatus 10B selects, for example, the display area of the electronic apparatus 10A in the preview image of the canvas 30A by a finger gesture such as a touch or a tap, the display area displayed in the electronic apparatus 10B is changed to the display area of the electronic apparatus 10A selected in the preview image, as shown in FIG. 12. As can be seen, each user can easily conform the display area displayed in his/her own apparatus to the display areas seen by the other users (that is, easily move to the display areas seen by the other users)”].

Regarding claim 7:
	Ikeda discloses:
7. The apparatus of claim 1, 
	wherein the circuitry is further configured to change a display size of the panoramic screen area according to a size of a part of the hand drafted input area in which the hand drafted input data is input [Ikeda: ¶ 0083: “The user of each electronic apparatus can display an arbitrary area within the canvas 30A on the display by a finger gesture such as a swipe. For example, a display area can be moved within the canvas 30A, and the size of the display area can also be enlarged or reduced. Each user (the participant or the owner) can write text or handwritten data in the current display area. Also, each user can view information written by himself/herself or other users in the current display area”; ¶ 0084: “The user of each electronic apparatus can display an arbitrary area within the canvas 30A on the display by a finger gesture such as a swipe. For example, a display area can be moved within the canvas 30A, and the size of the display area can also be enlarged or reduced. Each user (the participant or the owner) can write text or handwritten data in the current display area. Also, each user can view information written by himself/herself or other users in the current display area”].

Regarding claim 8:
	Ikeda discloses:
8. The apparatus of claim 1, 
	wherein the hand drafted input area is shared with another apparatus [Ikeda: Fig.2: e.g. 10A, 10 10B or 10C; ¶ 0036: “Now, a case where the electronic apparatuses 10A, 10B, and 10C have logged into the handwriting sharing service, that is, the electronic apparatuses 10A, 10B, and 10C are participating in the same handwriting sharing service is assumed. In each of the electronic apparatuses 10A, 10B, and 10C, a share screen (a canvas) on which shared information can be viewed is displayed. This screen (canvas) is used as a display area (an edit region) common among the electronic apparatuses 10A, 10B, and 10C. The screen (canvas) enables visual communication among the electronic apparatuses 10A, 10B, and 10C. The visual communication enables information such as text, images, handwritten characters, hand-drawn figures, diagrams, etc., to be shared and exchanged among the apparatuses in real time”] , and the circuitry acquires the hand drafted input data [Ikeda: Fig.4: handwritten data 42 or handwritten data 44] by receiving the hand drafted input data from the another apparatus [Ikeda: ¶ 0050: “. Further, on the canvas 30A, handwritten data input by hand to each of the other electronic apparatuses is displayed. The handwritten data input by hand to each of the other electronic apparatuses includes handwritten data 42 input by hand to the electronic apparatus 100 of participant 2, and handwritten data 44 input by hand to the electronic apparatus 10A of the group owner”], the hand drafted input data having been input to the another apparatus [Ikeda: ¶ 0050: “. Further, on the canvas 30A, handwritten data input by hand to each of the other electronic apparatuses is displayed. The handwritten data input by hand to each of the other electronic apparatuses includes handwritten data 42 input by hand to the electronic apparatus 100 of participant 2, and handwritten data 44 input by hand to the electronic apparatus 10A of the group owner”].

Regarding claim 9:
	Ikeda discloses:
9. The apparatus of claim 8, 
	wherein the circuitry displays the panoramic screen area including site area information indicating an area in the hand drafted input area [Ikeda: Fig.11; ¶ 0091: “. Further, as shown in FIG. 11, the electronic apparatus 10B displays a preview image of the canvas 30A which is obtained by, for example, reducing the display of the entire canvas 30A on the display of the electronic apparatus 10B. As shown in FIG. 11, the electronic apparatus 10B displays frames surrounding the display areas seen by the users, respectively.”], the area being displayed on another display screen of the another apparatus [Ikeda: Fig.11: electronic apparatus 10B; ¶ 0091: “The electronic apparatus 10B specifies the display area which is currently being displayed in each of the other electronic apparatuses based on the information received from the electronic apparatus 10A”].

Regarding claim 10:
	Ikeda discloses:
10. The apparatus of claim 9, 
	wherein the site area information includes a user indication image identifying a user of the another apparatus [Ikeda: ¶ 0091: “For each of the frames, a tag which serves as an indicator for identifying the user who is seeing the display area surrounded by the frame may be added. The tag may display a user ID or a device ID of the apparatus of the user. Also, the frame may be displayed in a different form (for example, in a different color) for each user.”].

Regarding claim 11:
	Ikea discloses:
11. A display system  [Ikeda: Fig.1: tablet 10;], comprising: 
a display [Ikeda: Fig.1: touchscreen display 17];
	and circuitry [Ikeda: Fig.13: e.g., CPU 101, System Controller 102, etc. ; ¶ 0094: “As shown in FIG. 13, the tablet computer 10 comprises a CPU 101, a system controller 102, a main memory 103, a graphics processing unit (GPU) 104, a BIOS-ROM 105, a nonvolatile memory 106, a wireless communication device 107, an embedded controller (EC) 108, etc”]  configured to: 
acquire hand drafted input data [Ikeda: Fig.4: e.g., handwritten data 40] based on hand drafting that is input to a hand drafted input area [Ikeda: Fig.4: e.g., canvas 30A or handwriting layer 30B; ¶ 0049: “In a canvas 30A of each of the electronic apparatuses, a transparent layer (a handwriting layer) 30B which allows handwritten data to be input is provided”.];
	 display at least a part of the hand drafted input area [Ikeda: Fig.4: e.g., canvas 30A or handwriting layer 30B] on a display screen [Ikeda: Fig.4 ¶ 0049 “On the handwriting layer 30B, handwritten data of each user is displayed”; ¶ 0050: “With respect to the electronic apparatus 10B, on the canvas 30A of electronic apparatus 10B, handwritten data 40 which has been input by hand on the canvas 30A by participant 1 with a stylus 100B is displayed”];
	 and display, on the display screen, a panoramic screen area [Ikeda: Fig.7: canvas 30A] that includes the hand drafted input data [Ikeda: Fig.7; ¶ 0083: “As described above, the size of the canvas 30A can be set to exceed a physical screen size (a resolution). Supposing that the physical screen size of the group owner (the organizer) is one page, it is assumed here that the canvas 30A virtually has an area of three pages (which are aligned horizontally). The canvas 30A is used as a share screen (a canvas area) for enabling visual communication between the apparatuses. For example, information input to any portion within the canvas 30A by the group owner (the organizer) is reflected (displayed) in the corresponding portion in the canvas 30A of each participant. Similarly, information input to any portion within the canvas 30A by a certain participant is reflected (displayed) in the corresponding portion in the canvas 30A of the group owner and the corresponding portion in the canvas 30A of each of the other participants”].

Regarding claim 12:
	The limitations of claim 12 have been addressed in the discussion of claim 2 above.

Regarding claim 13:
	The limitations of claim 13 have been addressed in the discussion of claim 7 above.

Regarding claim 14:
	Ikeda discloses:
14. The display system of claim 11, further comprising: 
a first display apparatus [Ikeda: Fig.2: e.g. electronic apparatus  10a] including the display [Ikeda: Fig.13: touchscreen display 17] and the circuitry [Ikeda: Fig.13: e.g., CPU 101, system controller 102, etc.] ;
	 and a second display apparatus [Ikeda: Fig.2: e.g. electronic apparatus  10b or 10C] including another display [Ikeda: Fig.13: touchscreen display 17] and another circuitry [Ikeda: Fig.13: e.g., CPU 101, system controller 102, etc.], 
	wherein the first display apparatus and the second display apparatus share the hand drafted input area [Ikeda: ¶ 0038: “Further, the electronic apparatuses 10A, 10B, and 10C can display the same content such as a conference material on their canvases. In this case, handwritten data input by hand to each of the electronic apparatuses is displayed over this content. Users A, B, and C can exchange/share among users A, B, and C handwritten characters, a hand-drawn figure, etc., provided over the content while viewing the same content”], the circuitry displays a first area [Ikeda: Fig.11: e.g.  “A”], which is included in the at least the part of the hand drafted input area [Ikeda: Fig.11: e.g.  “A”], on the display screen, the another circuitry displays a second area [Ikeda: Fig.11: e.g.  “B”], which is at least a part of another hand drafted input area [Ikeda: Fig.11: e.g.  “B”] into which hand drafted data is input, the second area being different from the first area [Ikeda: Fig.11: Examiner: As shown in Fig.11, A is at a different location than B], and the panoramic screen area [Ikeda: Fig.12: canvas 30A] is a shared area that is shared and displayed by the first display apparatus and the second display apparatus [Ikeda: Fig.3; ¶ 0050: “With respect to the electronic apparatus 10B, on the canvas 30A of electronic apparatus 10B, handwritten data 40 which has been input by hand on the canvas 30A by participant 1 with a stylus 100B is displayed. Further, on the canvas 30A, handwritten data input by hand to each of the other electronic apparatuses is displayed. The handwritten data input by hand to each of the other electronic apparatuses includes handwritten data 42 input by hand to the electronic apparatus 100 of participant 2, and handwritten data 44 input by hand to the electronic apparatus 10A of the group owner.”].

Regarding claim 15:
	Ikeda discloses:
15. The display system of claim 14, 
	wherein the shared area includes all of the one or more hand drafted input data items [Ikeda: Fig.4: 40, 42 and 44; ¶ 0050: “With respect to the electronic apparatus 10B, on the canvas 30A of electronic apparatus 10B, handwritten data 40 which has been input by hand on the canvas 30A by participant 1 with a stylus 100B is displayed. Further, on the canvas 30A, handwritten data input by hand to each of the other electronic apparatuses is displayed. The handwritten data input by hand to each of the other electronic apparatuses includes handwritten data 42 input by hand to the electronic apparatus 100 of participant 2, and handwritten data 44 input by hand to the electronic apparatus 10A of the group owner.”].

Regarding claim 16:
	The limitations of claim 16 have been addressed in the discussion of claim 5 above.

Regarding claim 17:
	The limitations of claim 17 have been addressed in the discussion of claim 6 above.

Regarding claim 18:
	Ikeda discloses:

18. The display system of claim 14, 
	wherein the circuitry acquires the hand drafted input data by receiving the hand drafted input data from the second display apparatus [Ikeda: Fig.2: e.g. 10A, 10 10B or 10C; ¶ 0036: “Now, a case where the electronic apparatuses 10A, 10B, and 10C have logged into the handwriting sharing service, that is, the electronic apparatuses 10A, 10B, and 10C are participating in the same handwriting sharing service is assumed. In each of the electronic apparatuses 10A, 10B, and 10C, a share screen (a canvas) on which shared information can be viewed is displayed. This screen (canvas) is used as a display area (an edit region) common among the electronic apparatuses 10A, 10B, and 10C. The screen (canvas) enables visual communication among the electronic apparatuses 10A, 10B, and 10C. The visual communication enables information such as text, images, handwritten characters, hand-drawn figures, diagrams, etc., to be shared and exchanged among the apparatuses in real time”], the hand drafted input data having been input to the second display apparatus [Ikeda: ¶ 0050: “. Further, on the canvas 30A, handwritten data input by hand to each of the other electronic apparatuses is displayed. The handwritten data input by hand to each of the other electronic apparatuses includes handwritten data 42 input by hand to the electronic apparatus 100 of participant 2, and handwritten data 44 input by hand to the electronic apparatus 10A of the group owner”], the hand drafted input data having been input to the another apparatus [Ikeda: ¶ 0050: “. Further, on the canvas 30A, handwritten data input by hand to each of the other electronic apparatuses is displayed. The handwritten data input by hand to each of the other electronic apparatuses includes handwritten data 42 input by hand to the electronic apparatus 100 of participant 2, and handwritten data 44 input by hand to the electronic apparatus 10A of the group owner”].

Regarding claim 19:
	Ikeda discloses:

19. The display system of claim 18, 
	wherein the circuitry displays the panoramic screen area including site area information indicating an area in the hand drafted input area [Ikeda: Fig.11; ¶ 0091: “. Further, as shown in FIG. 11, the electronic apparatus 10B displays a preview image of the canvas 30A which is obtained by, for example, reducing the display of the entire canvas 30A on the display of the electronic apparatus 10B. As shown in FIG. 11, the electronic apparatus 10B displays frames surrounding the display areas seen by the users, respectively.”], the area being displayed on another display screen of the second display apparatus [Ikeda: Fig.11: electronic apparatus 10B; ¶ 0091: “The electronic apparatus 10B specifies the display area which is currently being displayed in each of the other electronic apparatuses based on the information received from the electronic apparatus 10A”].

Regarding claim 20:
	Ikeda discloses:
20. A display control method performed by an apparatus, the display control method comprising:
acquiring hand drafted input data [Ikeda: Fig.4: e.g., handwritten data 40] based on hand drafting that is input to a hand drafted input area [Ikeda: Fig.4: e.g., canvas 30A or handwriting layer 30B; ¶ 0049: “In a canvas 30A of each of the electronic apparatuses, a transparent layer (a handwriting layer) 30B which allows handwritten data to be input is provided”.];
	displaying at least a part of the hand drafted input area [Ikeda: Fig.4: e.g., canvas 30A or handwriting layer 30B] on a display screen [Ikeda: Fig.4 ¶ 0049 “On the handwriting layer 30B, handwritten data of each user is displayed”; ¶ 0050: “With respect to the electronic apparatus 10B, on the canvas 30A of electronic apparatus 10B, handwritten data 40 which has been input by hand on the canvas 30A by participant 1 with a stylus 100B is displayed”];
	and displaying, on the display screen, a panoramic screen area [Ikeda: Fig.7: canvas 30A] that includes the hand drafted input data [Ikeda: Fig.7; ¶ 0083: “As described above, the size of the canvas 30A can be set to exceed a physical screen size (a resolution). Supposing that the physical screen size of the group owner (the organizer) is one page, it is assumed here that the canvas 30A virtually has an area of three pages (which are aligned horizontally). The canvas 30A is used as a share screen (a canvas area) for enabling visual communication between the apparatuses. For example, information input to any portion within the canvas 30A by the group owner (the organizer) is reflected (displayed) in the corresponding portion in the canvas 30A of each participant. Similarly, information input to any portion within the canvas 30A by a certain participant is reflected (displayed) in the corresponding portion in the canvas 30A of the group owner and the corresponding portion in the canvas 30A of each of the other participants”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Shimizu; Hiroshi et al., US 9640144 B2] discloses:
	“Blocking a view of a whiteboard by a position of an attendee writing thereon is prevented, and writing records made by all attendees are stored to use the writing records including a course of the written records later. Each terminal of the attendees has a touch-panel-equipped terminal can divide any input line drawing on the terminal into line segment data, successively transmit the line segment data to the controller, and display line drawing information on the display of the touch-panel-equipped terminal. A liquid crystal projector having a controller that can be embedded therein or connected thereto is provided, the controller can sequentially record line drawing information transmitted from each touch-panel-equipped terminal in a data base, add the line drawing information to a video image memory of the whiteboard, and project the video image memory contents onto a wall surface while transmitting information of the data base to each touch-panel-equipped terminal”, as recited in the abstract.

[Nagahara; Takanori, US 9035896 B2] discloses:
	“A novel information sharing apparatus that comprises an information sharing system, connects multiple sites via a network shares each other's handwriting and screens, and eases handwriting sender's psychological burden. In the information sharing system, a handwriting sender generates stroke after a user inputs coordinates, display the stroke in unsteady state, and sends coordinate information to a handwriting receiver. The handwriting receiver generates stroke based on the coordinate information sent from the handwriting sender, displays the stroke, and returns response information for displaying succeeded to the handwriting sender. After receiving the response information from the handwriting receiver, the handwriting sender changes the displayed stroke from unsteady state to steady state”, as recited in the abstract.

[Han; Young-ran et al., US 10936116 B2] discloses:
	“An electronic conference apparatus, a method for controlling the same, and a digital pen are provided. The electronic conference apparatus includes a sensor configured to sense a touch point of a digital pen through first hand writer during a period in which handwriting is input to paper through second hand writer. The electronic conference apparatus further includes a controller configured to generate handwriting information based on the sensed touch point, and a communicator configured to transmit the handwriting information”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623